DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 03/10/2021.
Claims 1, 3, 8, 10, 12, 14, 19 and 20 have been amended.
Claims 1-20 are allowed.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	As per claim 1, the examiner found no prior arts that teach or fairly suggest, each and every limitations of the claim when the claim is taken into the consideration as a whole.  The closest prior art cited by the examiner is Varadarajan et al. (PG Pub. 2007/0,277,056 A1) [hereafter Varadarajan].  Varadarajan teaches distributing snapshots, detecting a failure of a node, and migrating the snapshot task to a different node in response to detecting the failure.  Varadarajan nor any other references cited by the examiner fail to disclose “updating a last owning node list within a routing table to indicate that the snapshot task has been distributed to the first node”.
	As per claim 12, the examiner found no prior arts that teach or fairly suggest, each and every limitations of the claim when the claim is taken into the consideration as a whole.  The closest prior art cited by the examiner is Varadarajan et al. (PG Pub. 2007/0,277,056 A1) [hereafter Varadarajan].  Varadarajan teaches distributing 
	Claim 20 is a computer-readable medium claim corresponding to the device claim 12 and is allowable for the same reason.
	Claims 2-11, 13-19 depend either directly or indirectly on claim 1 or 12 and are allowable as a result.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE M KO whose telephone number is (571)270-3886.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAE M KO/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        March 24, 2021